 



Exhibit 10.26
PHH CORPORATION
RESTRICTED STOCK UNIT
AWARD NOTICE
Accelerated Vesting Schedule Modification
On June 28, 2005, PHH Corporation (the “Company”) awarded you Restricted Stock
Units. A portion of those Restricted Stock Units would be subject to accelerated
vesting on June 28, 2006, June 28, 2007, June 28, 2008 and June 28, 2009, if the
Company achieves certain targets for net income growth and return on equity for
fiscal year ending immediately prior to such vesting date. However, due to the
changes in the Company’s business during fiscal year 2005, the Compensation
Committee has modified the accelerated vesting targets for 2005 through 2008 as
set forth below. This document constitutes part of and is subject to the terms
and provisions of the Award Notice, the PHH Corporation Restricted Stock Unit
Award Agreement (the “Agreement”), and the PHH Corporation 2005 Equity Incentive
Plan (the “Plan”). The terms used but not defined in this modification shall
have the meanings set forth in the Award Notice, the Agreement, or the Plan.

     
Grantee:
  [Name]
[Address]
 
   
Participant #:
  [Social Security Number]
 
   
Grant Date:
  June 28, 2005
 
   
Number of Restricted
Stock Units:
  [___]
 
    Performance Goals for Accelerated Vesting:
 
   
Modified Vesting Schedule:
  Accelerated Vesting Date: June 28, 2006
25% of the Restricted Stock Units shall become vested on June 28, 2006, if the
Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding spin-off related expenses, equal to $181.0 million) for the 2005
fiscal year.
 
   
 
  Accelerated Vesting Date: June 28, 2007
25% of the Restricted Stock Units shall become vested on June 28, 2007, if the
Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding one-time items, as determined by the Compensation Committee) for the
fiscal year ended immediately prior to June 28, 2007.
 
   
 
  Accelerated Vesting Date: June 28, 2008
25% of the Restricted Stock Units shall become vested on June 28, 2008, if the
Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding one-time items, as determined by the Compensation Committee) for the
fiscal year ended immediately prior to June 28, 2008.
 
   
 
  Accelerated Vesting Date: June 28, 2009
25% of the Restricted Stock Units shall become vested on June 28, 2009, if the
Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding one-time items, as determined by the Compensation Committee) for the
fiscal year ended immediately prior to June 28, 2009.

 



--------------------------------------------------------------------------------



 



     All of the terms and conditions of the Restricted Stock Unit Award Notice
except those modified above, remain in full force and effect.

                  PHH CORPORATION    
 
           
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
  Title:        
 
  Date:   December                , 2005    

RETAIN THIS MODIFICATION, YOUR NOTIFICATION AND YOUR AWARD AGREEMENT WITH YOUR
IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

 